J-S53038-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                    Appellee              :
                                          :
              v.                          :
                                          :
 MICHAEL BARONI                           :
                                          :
                    Appellant             :        No. 637 EDA 2018

               Appeal from the PCRA Order January 26, 2018
             In the Court of Common Pleas of Delaware County
            Criminal Division at No(s): CP-23-CR-0000845-1982


BEFORE:    GANTMAN, P.J., OTT, J., and PLATT*, J.

JUDGMENT ORDER BY GANTMAN, P.J.:               FILED SEPTEMBER 05, 2018

      Appellant, Michael Baroni, appeals pro se from the order entered in the

Delaware County Court of Common Pleas, which denied his serial petition filed

under the Post Conviction Relief Act (“PCRA”), at 42 Pa.C.S.A. §§ 9541-9546.

On October 6, 1982, a jury convicted Appellant of two counts of second-degree

murder and other offenses.      The court imposed concurrent terms of life

imprisonment on April 7, 1983, for the murder convictions and lesser terms

of imprisonment for the other offenses. This Court affirmed the judgment of

sentence on March 22, 1985, and our Supreme Court denied allowance of

appeal on October 4, 1985. See Commonwealth v. Baroni, 494 A.2d 475

(Pa.Super. 1985), appeal denied, ___ Pa. ___, ___ A.2d ___ (1985).

      Thereafter, Appellant unsuccessfully litigated numerous petitions for

collateral relief. On December 27, 2017, Appellant filed the current serial pro


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S53038-18


se PCRA petition. The court issued appropriate notice per Pa.R.Crim.P. 907

on January 5, 2018. Appellant responded pro se on January 25, 2018, and

the court denied PCRA relief on January 26, 2018. Appellant timely filed a pro

se notice of appeal on February 16, 2018.        On March 5, 2018, the court

ordered Appellant to file a Pa.R.A.P. 1925(b) statement; Appellant complied.

      Preliminarily, the timeliness of a PCRA petition is a jurisdictional

requisite. Commonwealth v. Zeigler, 148 A.3d 849 (Pa.Super. 2016). A

PCRA petition, including a second or subsequent petition, shall be filed within

one year of the date the underlying judgment of sentence becomes final. 42

Pa.C.S.A. § 9545(b)(1). A judgment of sentence is final “at the conclusion of

direct review, including discretionary review in the Supreme Court of the

United States and the Supreme Court of Pennsylvania, or at the expiration of

time for seeking the review.”     42 Pa.C.S.A. § 9545(b)(3).      The statutory

exceptions to the PCRA time-bar allow for very limited circumstances under

which the late filing of a petition will be excused; a petitioner asserting a

timeliness exception must file a petition within 60 days of when the claim

could have been presented. 42 Pa.C.S.A. § 9545(b)(1-2).

      Instantly, Appellant’s judgment of sentence became final on December

3, 1985, upon expiration of the time for filing a petition for writ of certiorari

with the U.S. Supreme Court. See U.S.Sup.Ct.R. 20.1 (effective August 1,

1984; allowing 60 days to file petition for writ of certiorari). Appellant filed

the current PCRA petition on December 27, 2017, which is patently untimely.


                                      -2-
J-S53038-18


See 42 Pa.C.S.A. § 9545(b)(1). Appellant now attempts to invoke the “newly-

discovered     facts”   exception     to   the   statutory   time-bar   per   Section

9545(b)(1)(ii), claiming he received an article from his sister on October 30,

2017, authored by the MacArthur Foundation Research Network discussing

new “brain science” that was not available at the time of Appellant’s trial.

Specifically, Appellant contends the article opines a person is not considered

an “adult” until age 25; because Appellant was 23 at the time of his offenses,

he suggests this “brain science” could have permitted him to pursue a

diminished capacity defense at trial and renders his life imprisonment

sentence illegal.       Appellant further posits that nothing in Miller or

Montgomery1 precludes extending the holding of those decisions to

individuals who committed their crimes between ages 18 and 24. Appellant

insists he is not relying on the judicial decisions themselves to satisfy the

“newly-discovered facts” exception but the “brain science” discussed in those

cases.    Nevertheless, this Court has previously rejected the controversial

argument that relief under Miller and Montgomery should extend to

individuals up to 25 years old, because the brain is not developed fully until



____________________________________________


1 See Miller v. Alabama, 567 U.S. 460, 132 S.Ct. 2455, 183 L.Ed.2d 407
(2012) (holding sentence of mandatory life imprisonment without possibility
of parole, for those under age of 18 at time of their crimes, violates Eighth
Amendment’s prohibition on cruel and unusual punishments) and
Montgomery v. Louisiana, ___ U.S. ___, 136 S.Ct. 718, 193 L.Ed.2d 599
(2016) (holding Miller applies retroactively to cases on state collateral
review).

                                           -3-
J-S53038-18


that age. See Commonwealth v. Furgess, 149 A.3d 90 (Pa.Super. 2016)

(holding appellant who was 19 years old at time of offenses was not entitled

to relief under Miller and Montgomery on collateral review; rejecting

“technical juvenile” argument).    Therefore, Appellant’s current petition

remains untimely.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/5/18




                                   -4-